Citation Nr: 0408951	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  99-22 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran served on active duty from May 1944 to June 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  

A claim for service connection for a low back disorder was 
denied by the RO in February 1978, and the veteran did not 
appeal.  The requirement of submitting new and material 
evidence to reopen a claim is a material legal issue the 
Board is required to address on appeal despite the RO's 
action as set forth in July 1999 rating decision reflecting 
only a de novo review.  Barnett v. Brown, 83 F.3d 1380, 1383-
1384 (Fed. Cir. 1996).  In light of the Board's legal duty to 
determine whether the veteran has submitted new and material 
evidence to reopen his previously denied claim, the issue has 
been rephrased as noted on the title page.  

The issue of service connection for a low back disorder on 
the merits is  REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


FINDINGS OF FACT

1.  In February 1978, the RO denied service connection for a 
low back disorder.  The veteran did not appeal.

2.  Some of the evidence received since the February 1978 RO 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a low back disorder.




CONCLUSIONS OF LAW

1.  The February 1978 rating decision denying the veteran's 
claim for service connection for a low back disorder is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence submitted since the February 1978 rating 
decision is new and material; thus, the requirements to 
reopen the claim have been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This World War II veteran served in the United States Navy on 
the U.S.S. Curtis.  He contends that he injured his back when 
the vessel was attacked by a Japanese Kamikaze in June 1945.  
He maintains that he was trampled at the time of the attack 
but that he did not seek treatment as virtually all of the 
corpsmen were killed, and there were far more serious 
injuries that required care.  

Duty to notify and assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefined the obligations of 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

The Board has considered the provisions of the VCAA.  
However, the Board need not discuss the limited application 
of the VCAA in the new and material evidence claim, given the 
favorable disposition of that issue as decided herein.  The 
claim of entitlement to service connection for a low back 
disorder on the merits is the subject of the Remand.



New and Material Evidence

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2003).  

The RO's 1978 decision is a final decision not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105.  
Evidence associated with the claim at that time included 
available service medical records, negative for evidence of 
back condition, including on separation examination in June 
1946.  Private and VA treatment records failed to suggest a 
causal nexus between current back problems and alleged injury 
onboard ship in 1945.  Based on those facts, the RO concluded 
in February 1978 that current back problems were not related 
to any service incident, including the Kamikaze attack in 
1945.  Thus, service connection was denied.  

Evidence submitted since the denial in February 1978 shows 
that the veteran has a diagnosis of degenerative disc disease 
and status post laminectomy at L4-5.  Furthermore, the 
orthopedic surgeon who has seen the veteran on two occasions 
for this problem, Timothy C. Watson, M.D., opined that the 
condition likely started when the veteran was injured in the 
Kamikaze attack on active duty.  

As previously stated, the February 1978 rating decision is 
final.  However, the veteran may reopen his claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
Therefore, the amendment is not applicable to the veteran's 
claim, as he filed his claim prior to August 29, 2001.

The evidence received since the 1978 decision includes an 
opinion from Timothy C. Watson, M.D., orthopedic surgeon, 
dated in 1998, which indicates that the veteran currently has 
a back disorder which is related to service.  The evidence 
was not previously submitted to agency decision makers, it 
bears directly and substantially upon the specific reason for 
the prior denial, it is neither cumulative nor redundant, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  See Hodge v. West, 
supra; 38 C.F.R. § 3.156.  As such the Board finds that this 
evidence is new and material and the claim is reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a low back disorder reopened.  To 
this extent only, the appeal is granted.  


REMAND

Potentially relevant medical records have not been obtained 
by the RO.  For example, the veteran reported treatment for a 
low back disorder by Dr. Charles Cabell from 1949 to 1951, 
including at St. Agnes Hospital; by Dr. David Zealer in 1961 
at Fresno Community Hospital; and by Dr. Charles Achki from 
the 1950s to the 1980s.  He was also treated by Dr. Richard 
Neff from 1956 to 1961, including at Fresno Community 
Hospital; however, only an October 1962 statement from Dr. 
Neff is of record.  This document reveals that the veteran 
was treated by Dr. Overpeck in 1950, by Drs. Trestrail and 
Hazen in 1956, and at a VA hospital in 1956.  Review of the 
claims folder also discloses that the veteran might have 
applied for Social Security Administration (SSA) disability 
benefits in 1977.  These records should be obtained on 
remand.

Additionally, a VA medical opinion was obtained in July 2003.  
The doctor stated that:

One might adopt the position that if we 
cannot find evidence of an injury and cannot 
establish a train of symptoms dating back to 
the incident, that we cannot establish a 
causal relationship on a strict medical 
basis.  In this case I believe it requires 
more than a good history and physical 
examination to determine whether such a 
relationship exists or whether it is as 
likely or not.  A sound knowledge relating to 
determination of service connection in such a 
sequence of events is needed.

The statement provided by the doctor is not adequate in that 
it did not answer the question posed by the RO, i.e., whether 
it is as likely as not that the veteran incurred a back 
disorder during service.  Accordingly, another opinion should 
be obtained.

Accordingly, the case is REMANDED to the following 
development:

1.  Make arrangements to obtain the 
following records of treatment for the 
veteran's low back disorder:  from Dr. 
Charles Cabell from 1949 to 1951, 
including at St. Agnes Hospital; from Dr. 
David Zealer in 1961 at Fresno Community 
Hospital; from Dr. Charles Achki from the 
1950s to the 1980s; from Dr. Richard Neff 
from 1956 to 1961, including at Fresno 
Community Hospital; from Dr. Overpeck in 
1950; from Dr. Trestrail in 1956; from Dr. 
Hazen in 1956; and from a VA hospital in 
1956.

2.  Request from SSA a copy of any 
decision denying and granting the veteran 
disability benefits, as well as copies of 
all the documents or evidentiary material 
that were used in considering the 
veteran's claim.  If these records are 
duplicates of those already on file, that 
fact should be annotated in the claims 
folder.  Any other pertinent records 
should be associated with the claims 
folder.

3.  After the foregoing development has 
been accomplished, afford the veteran a VA 
examination by an orthopedist, other than 
the doctor that evaluated him in 1999.  
The claims folder and a copy of this 
remand are to be made available to the 
doctor prior to the examination, and the 
doctor is asked to indicate whether or not 
he or she has reviewed the claims folder.  
All necessary tests, including x-rays if 
deemed appropriate, are to be done.

Following examination of the veteran, the 
doctor should indicate the exact diagnosis 
or diagnoses of his low back disorder.  
The doctor is also asked to render an 
opinion as to the date of onset and 
etiology of any low back disorder found to 
be present.  The doctor should state 
whether it is at least as likely as not 
(i.e., is there at least a 50 percent 
probability) that any current low back 
disorder had its onset during active 
service or is related to any in-service 
disease or injury, including the injury 
onboard ship in 1945.

The doctor must provide a comprehensive 
report including complete and detailed 
rationales for all opinions and 
conclusions reached, citing the objective 
medical findings leading to the 
conclusions.  

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2003);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

5.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claims 
remains adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



